Opinión concurrente emitida por el
Juez Asociado Señor Fuster Berlingeri,
a la que se unen el Juez Presidente Señor Andréu García y la Juez Asociada Señora Naveira de Rodón.
En el caso de autos, tanto el tribunal de instancia como el foro apelativo denegaron una moción de reconsideración presentada por el Municipio mediante la cual éste cuestio-naba un dictamen previo del tribunal sentenciador. El tribunal de instancia y el foro apelativo denegaron la referida moción de reconsideración por el mismo y único funda-mento de que carecían de jurisdicción para entender en dicha reconsideración. Ambos resolvieron que el plantea-miento formulado por primera vez por el Municipio mediante la reconsideración en cuestión era fatalmente *851tardío, por haberse presentado fuera del término de cadu-cidad aplicable.
En vista de los dictámenes judiciales referidos, el Muni-cipio acudió ante nos y en lo primordial señaló como error que los foros a quo hubiesen denegado su moción de recon-sideración porque supuestamente no tenían jurisdicción para considerarla.
Expedimos el auto precisamente para examinar la con-troversia específica de si los foros a quo carecían de juris-dicción para entender en la reconsideración en cuestión. No obstante, una mayoría del Tribunal, mediante una opi-nión, despacha ligeramente el asunto en controversia y opta por adjudicar el caso de autos primordialmente a base de la nulidad de la sentencia original del foro de instancia.
No estamos en desacuerdo con la mayoría del Tribunal en cuanto a la nulidad de la sentencia aludida, pero diferi-mos de su dictamen en cuanto al medular asunto para cuya consideración expedimos este recurso. Veamos.
Tanto la parte recurrida como el foro de instancia y el foro apelativo han sostenido aquí el criterio de que la reso-lución municipal (Resolución Núm. 64 Serie 2000-20001) que provocó el pleito de autos sólo podía ser impugnada dentro de veinte días a partir de haberse aprobado dicha resolución, porque tal es el término que fija para ello la Ley de Municipios Autónomos del Estado Libre Asociado de Puerto Rico de 1991 (Ley de Municipios Autónomos), 21 L.P.R.A. see. 4001 et seq. Según ellos, la moción de recon-sideración del Municipio no podía ser atendida ya que, me-diante tal moción se impugnaba la validez de una resolu-ción municipal pasados los veinte días que tenía la parte peticionaria para instar tal impugnación. El Municipio, en cambio, entendía que la reconsideración aludida estaba en orden. La mayoría, en esencia, soslayó esta controversia al resolver que como la resolución municipal aludida era nula, los tribunales no la podían hacer valer. Nótese que en el caso de autos el foro de instancia había puesto en vigor *852la resolución referida, sin que nadie hubiera levantado en-tonces de modo alguno su nulidad. Por ende, emitido tal dictamen, se necesitaba algún medio, alguna vía procesal para que los que creyesen que la resolución era nula, pudie-sen impugnarla. Esa vía la provee el Art. 15.002 de la Ley de Municipios Autónomos, 21 L.P.R.A. see. 4702. La mayo-ría determina ahora sencillamente que la resolución era nula y así inevitablemente torna en inconsecuente la limi-tación que establece el referido Art. 15.002 de la Ley de Municipios Autónomos de que resoluciones como las del caso de autos sólo pueden ser impugnadas dentro del tér-mino de caducidad de veinte días. En términos prácticos, la mayoría va mucho más lejos que lo solicitado por los peticionarios. Estos sólo procuraban alguna flexibilidad en cuanto a la aplicación del término de los veinte días, pero la mayoría en efecto resuelve que dicho término no tiene consecuencia alguna. ¡Da igual cuándo se impugne la reso-lución municipal, ya sea dentro de los veinte días de apro-bada o ya sea meses o años después! Ello porque la mayoría resuelve que si la resolución municipal es nula, nada hay que discutir o examinar sobre cuándo puede impugnarse tal resolución. Esta liberalidad extrema del dictamen ma-yoritario en efecto constituye una DEROGACION judicial del término dispuesto en el Art. 15.002 de la Ley de Muni-cipios Autónomos, supra, lo que rebasa lo solicitado por el Municipio de Isabela aquí, y rebasa además la postura de los que creemos que dicha disposición debe interpretarse con alguna flexibilidad, como lo habíamos hecho antes.
La liberalidad extrema de la mayoría referida en el pá-rrafo anterior rebasa también la autoridad de este Foro. No puede este Tribunal ignorar lo dispuesto en el Art. 15.002, supra, como lo hizo la mayoría aquí, a menos que se declare que esa disposición es inconstitucional, cosa que la mayoría no hizo en su opinión, evidentemente por carecer de fundamento válido alguno para hacerlo. Lo único que la mayoría hizo con respecto a este medular asunto fue ofre-cer, de pasada, una ligera racionalización para no darle *853efecto alguno al término referido que establece el citado Art. 15.002. Aduce la mayoría que ya está resuelto que la acción para declarar que un contrato es nulo, no prescribe. Lo que a la mayoría se le olvida es que esa norma se esta-bleció específicamente con respecto a contratos personalí-simos como el de matrimonio y como el de transacción de derechos hereditarios, en casos en los cuales uno de los contratantes carecía de capacidad por enajenación mental o jurídica. Además, en ambos casos se trataba de un tér-mino de prescripción, no de caducidad como es el que aquí nos concierne.(1) Se trataba, pues, de situaciones total-mente distintas a las del caso de autos. No tiene sentido jurídico alguno descartar el claro mandato legislativo con-tenido en el Art. 15.002, supra, a base de los casos aludidos. La clara intención del legislador fue que cuando se aprobase una resolución municipal como la del caso de autos, que claramente atenta contra las leyes fiscales del país, las personas concernidas pudiesen impugnarla den-tro de un término apremiante. El legislador limitó el tér-mino para la impugnación prevista para impartirle finali-dad y certeza a las actuaciones del gobierno municipal. La mayoría ahora, de un plumazo, da al traste con tal impor-tante finalidad al decretar que la resolución municipal puede ser impugnada por nulidad en cualquier momento, aunque sea mucho tiempo después de haberse puesto en vigor. La mayoría arbitrariamente sustituye ahora el re-medio legislativo a favor de la seguridad de las actuaciones municipales por una condición de inestabilidad perma-nente, sin que nadie le haya solicitado tal cosa. Tal actua-ción de la mayoría es tanto confusa como infundada sobre todo porque se invoca una inaplicable norma jurispruden-cial para desacatar un mandato legislativo. Aun si la norma sobre la imprescriptibilidad de la nulidad contractual fuese aplicable en un contexto como el de autos, que *854no lo es, todavía quedaría la barrera insuperable de que el legislador ha inmunizado las actuaciones municipales de tal modo que sus defectos caducan si no se impugnan den-tro del término de veinte días ordenado por la Ley de Mu-nicipios Autónomos. Este Foro sencillamente no tiene au-toridad ninguna para derogar el mandato legislativo en cuestión si no es a base de su inconstitucionalidad.(2) La mayoría no invoca la Constitución del Estado Libre Aso-ciado en su dictamen derogatorio del Art. 15.002, supra, ni puede hacerlo porque no hay nada en la Constitución que justifique el enrevesado dictamen mayoritario. La Asam-blea Legislativa tiene facultad para crear o eliminar térmi-nos prescriptivos, y para crear o eliminar términos de caducidad. El que no tiene facultad para contraponer nor-mas jurisprudenciales a mandatos legislativos es este Tribunal, cosa que la mayoría parece haber olvidado aquí.
Es por todo lo anterior que sometemos para publicación como opinión concurrente la ponencia que habíamos for-mulado para el caso de autos antes de que se hubiese re-dactado la opinión mayoritaria.
í — I
Félix Ríos, Oscar Ríos, Julio César Nieves y Víctor Ta-varez presentaron una demanda en cobro de dinero contra el Municipio de Isabela, en la que se alegó que éste se negaba a pagar por un trabajo realizado por los demandantes. Tras varios trámites procesales, el 22 de diciembre de 2000, los reclamantes y el Municipio presenta-ron al Tribunal de Primera Instancia, Sala Superior de Aguadilla, una estipulación mediante la cual informaban que la Asamblea Municipal y el Alcalde de Isabela habían autorizado la transacción de la referida demanda, y a base *855de ello, solicitaban al tribunal que dictara una sentencia que ordenara al Municipio el pago de las siguientes canti-dades:
1. Félix Ríos -$40,680
2. Oscar Ríos -$69,689
3. Julio César Nieves -$8,440
4. Víctor Tavarez -$8,320
El 5 de enero de 2001 el tribunal de instancia dictó una sentencia de conformidad con la estipulación presentada, que fue archivada en autos el 16 de enero de 2001.
Para entender cabalmente los procedimientos posterio-res a la sentencia referida, es necesario señalar que en las elecciones celebradas en noviembre de 2000 resultó electa una nueva administración para el Municipio de Isabela. La estipulación que se le presentó al foro de instancia el 22 de diciembre de 2000 había sido autorizada mediante la Re-solución Núm. 64, que se aprobó en una cesión extraordi-naria por la Asamblea Municipal saliente celebrada el 19 de diciembre de 2000. El Alcalde saliente, a su vez, la ha-bía firmado el 20 de diciembre de 2000. Ambas acciones ocurrieron escasamente a tres semanas de que entrara en funciones la nueva administración electa del municipio. En la resolución referida se indicaba que por razón de los da-ños causados en 1998 por el Huracán Georges, y la resul-tante situación de emergencia, el Alcalde de Isabela había autorizado verbalmente a los contratistas reclamantes a realizar trabajos de recogido de escombros, limpieza de ca-minos y otros similares, sin haber registrado los créditos necesarios para el pago de tales servicios. Se reconocía, sin embargo, que las labores referidas habían sido realizadas, por lo que se autorizaba ahora el pago de la deuda y que se transigiese la demanda.
Así las cosas, habiendo entrado en funciones la nueva administración electa en noviembre de 2000, el Municipio presentó oportunamente al foro de instancia una moción de reconsideración con respecto a la sentencia por estipu-*856lación antes mencionada. Se alegó en esencia que la esti-pulación realizada por las partes era contraria a la ley, al orden y ala política pública. En específico, y en lo primordial, se adujo, inter alia, que dicha estipulación, basada en la Resolución Núm. 64 aprobada por la Asamblea Municipal saliente, violaba el Art. 8.009 de la Ley de Municipios Autónomos, 21 L.RR.A. see. 4359, en cuanto gravaba el presupuesto para el año fiscal en una cantidad que resul-taba en un exceso del 50% de dicho presupuesto permitido por la ley. Adujo también que esta estipulación, aprobada en una sesión extraordinaria y a tan sólo tres semanas de la fecha en que se habría de transferir la administración del Municipio a las nuevas autoridades electas, era ilegal también porque se había aprobado sin haberse registrado los créditos necesarios para el pago de ésta y con cargo al presupuesto vigente, todo lo cual violaba lo dispuesto en el Art. 8.004(a) de la Ley de Municipios Autónomos, 21 L.RR.A. sec. 4354(a), el cual dispone que:
(a) Los créditos autorizados para las atenciones de un año fiscal específico serán aplicados exclusivamente al pago de gastos legítimamente originados e incurridos durante el res-pectivo año, o al pago de obligaciones legalmente contraídas y debidamente asentadas en los libros del municipio durante dicho año. (Enfasis suplido.)
Finalmente, alegó que la estipulación era ilegal porque se pretendía con ella darle eficacia a un acuerdo del Al-calde saliente que era nulo por violar las normas que apli-can a los contratos municipales según fijadas por el Tribunal Supremo de Puerto Rico en Hatton v. Mun. de Ponce, 134 D.P.R. 1001 (1994).
El tribunal de instancia denegó la moción de reconside-ración del Municipio. En síntesis, en cuanto a lo que aquí nos concierne, concluyó que la transacción en cuestión era conforme a la Resolución Núm. 64 emitida por la Asamblea Municipal y que dicha resolución no había sido impugnada dentro del término jurisdiccional dispuesto por ley para *857ello, por lo cual se presumía correcta. Inconforme con este dictamen, el Municipio recurrió al Tribunal de Circuito de Apelaciones. Este, mediante la sentencia recurrida de 28 de agosto de 2001, confirmó la determinación del tribunal de instancia. Resolvió igual que el foro de instancia que la Resolución Núm. 64 de la Asamblea Municipal no fue im-pugnada dentro del término jurisdiccional dispuesto por ley, por lo que había que considerar como correcta la actua-ción de dicha Asamblea, que obligaba al Municipio.
Insatisfecho también con dicha determinación, el Muni-cipio de Isabela recurrió ante nos e hizo en lo pertinente el siguiente señalamiento de error: “Erró el Honorable Tribunal de Apelaciones al aplicar el Artículo 15.002 de la Ley de Municipios Autónomos al caso de autos.” Petición de certio-rari, pág. 4.
El 7 de diciembre de 2001 expedimos el recurso solici-tado por el Municipio de Isabela para revisar la sentencia del foro apelativo de 28 de agosto de 2001. El 8 de marzo de 2002, el Municipio solicitó que aceptáramos la petición de certiorari como su alegato, a lo que accedimos el 18 de abril de 2002. El 2 de mayo los recurridos solicitaron que acep-táramos su oposición a la petición de certiorari como su alegato, a lo que accedimos también el 31 de mayo de 2002.
I — < 1 — 1
Desde hace más de una década está arraigada en nues-tra jurisprudencia una firme normativa con relación a los contratos municipales. Informada por el criterio rector de que “la buena administración de un gobierno es una virtud de democracia” y de que “una buena administración im-plica llevar a cabo sus funciones como comprador con efi-ciencia, honestidad y corrección para proteger los ... dine-ros del pueblo al cual dicho gobierno representa”, Mar-Mol Co., Inc. v. Adm. Servicios Gens., 126 D.P.R. 864, 871 (1990), la normativa referida le inyecta un rigor especial a *858los preceptos jurídicos que rigen las relaciones comerciales entre las personas privadas y los municipios. Fernández & Gutiérrez v. Mun. San Juan, 147 D.P.R. 824, 829 (1999); Hatton v. Mun. de Ponce, supra, págs. 1005-1006; Ocasio v. Alcalde Mun. de Maunabo, 121 D.P.R. 37, 54 (1988); Morales v. Municipio de Toa Baja, 119 D.P.R. 682, 693 (1987).
Con arreglo a la normativa referida, para que los con-tratos otorgados por un municipio sean válidos, éstos de-ben satisfacer varios requisitos formales que, según hemos resuelto antes, tienen carácter constitutivo con respecto a su eficacia. Se trata de requisitos que deben seguirse riguro-samente al momento de pactarse el contrato, y todo con-trato ejecutado sin cumplir con dichos requisitos es nulo. Fernández & Gutiérrez v. Mun. San Juan, supra, pág. 830; Hatton v. Mun. de Ponce, supra, pág. 1007.
Uno de los requisitos requeridos es que el contrato conste por escrito. Para que lo convenido sea vinculante, lo acordado debe formularse por escrito, “sin excepción alguna”. Fernández & Gutiérrez v. Mun. San Juan, supra, pág. 833; Hatton v. Mun. de Ponce, supra, pág. 1006; Ocasio v. Alcalde Mun. de Maunabo, supra, pág. 54.
Estrechamente relacionados con el requisito de que el contrato se formule por escrito, existen otros requisitos for-males que también son indispensables en los convenios municipales, a saber: (1) que el contrato sea incluido en el registro que los municipios deben llevar relativo a tales convenios y que sirve para establecer prima facie la exis-tencia del contrato, y (2) que se remita copia del contrato a la Oficina del Contralor dentro de los quince días siguien-tes a su otorgación, como medio para tener una doble cons-tancia de su otorgamiento y de sus términos. Se trata de unos mecanismos de cotejo y publicidad de los contratos municipales, que también tienen carácter constitutivo con respecto a la eficacia de éstos. Fernández & Gutiérrez v. Mun. de San Juan, supra, pág. 830; Hatton v. Mun. de *859Ponce, supra, págs. 1006; Ocasio v. Alcalde Mun. de Maunabo, supra, pág. 54.
Debe enfatizarse que los requisitos formales referidos, y en particular el de que lo convenido conste por escrito, apli-can aun cuando existe un “estado de emergencia” real, de-bidamente proclamado por el Alcalde o por el Gobernador de Puerto Rico. Como bien señalamos en Hatton v. Mun. de Ponce, supra, págs. 1005-1009, en casos de emergencias reales, que exijan acción inmediata, el alcalde puede obviar requisitos tales como contratar la ejecución de servicios sin llevar a cabo el procedimiento de subasta. Pero aun en tales casos, no se puede obviar que la autorización de tales servicios se haga por escrito, “haciendo constar los hechos que provoquen la emergencia”. Reiteramos aquí que salva-guardas como la de formular por escrito lo convenido, aun en situaciones de emergencia, persiguen el propósito “de evitar que los estados de emergencia —bien reales o ficti-cios— sean mal utilizados por funcionarios municipales y terceras personas”. Hatton v. Mun. de Ponce, supra, pág. 1008.
Como señalamos también en Fernández & Gutiérrez v. Mun. San Juan, supra, pág. 831, los requisitos formales de los contratos municipales no pueden descartarse “ni si-quiera en casos de emergencia” porque son necesarios “para prevenir el despilfarro, la corrupción y el amiguismo” que pueden ocurrir aun en tales circunstancias. Sólo así procuramos “el manejo prudente de los fondos públicos”, “asunto que está revestido del más alto interés público”. Fernández & Gutiérrez v. Mun. San Juan, supra, págs. 829 y 831.
Como parte de la normativa referente a los contratos municipales, también hemos resuelto que en casos relati-vos a tales contratos, los tribunales “debemos estar vigilantes” para evitar que se burlen las disposiciones legales dirigidas a asegurar la más sana administración pública. *860Hatton v. Mun. de Ponce, supra, pág. 1006. Véase, además, De Jesús González v. A.C., 148 D.P.R. 255 (1999). Le corres-ponde a los foros judiciales examinar situaciones como la del caso de autos con suma cautela para asegurarse que se han cumplido cabalmente las normas referidas sobre el desembolso de fondos públicos, Ocasio v. Alcalde Mun. de Maunabo, supra, pág. 54, normas que existen para “prote-ger el interés público y no a las partes contratantes”. Morales v. Municipio de Toa Baja, supra, pág. 697. Asimismo hemos resuelto que en las situaciones en que no se han observado las normas dirigidas a proteger el interés pú-blico, las personas que han prestado servicios o materiales al municipio no están protegidas por doctrinas tales como la de enriquecimiento injusto. Al menos desde 1987, en Morales v. Municipio de Toa Baja, supra, págs. 692-693, he-mos hecho meridianamente claro que las violaciones a las normas referidas son tajantes, por lo que no hay cabida para la aplicación de los principios de equidad. Este crite-rio lo hemos reiterado posteriormente, al resolver que en estos casos de contratación municipal, los reclamantes sa-ben o deben saber que un acuerdo en contravención a las normas referidas es totalmente ineficaz. El interés público así lo requiere. Fernández & Gutiérrez v. Mun. de San Juan, supra, pág. 833; Hatton v. Mun. de Ponce, supra, págs. 1010-1012.
H-I Í-H H — I
Es evidente que el supuesto contrato municipal que aquí nos concierne no cumplía con varios de los requisitos formales indispensables referidos antes. No se hizo por es-crito y, por ello, tampoco se envió copia de éste a la Oficina del Contralor dentro de los quince días siguientes a su otorgamiento. No surge de los autos, además, que se hu-biese inscrito en el registro que el municipio debe llevar con respecto a los contratos municipales. El supuesto con-*861trato, pues, era nulo e inexistente desde el punto de vista jurídico. Ausentes cuando menos algunos de sus requisitos formales constitutivos, no tenían facultad la Asamblea Municipal y el Alcalde para convalidarlo como pretendieron hacerlo dos años más tarde con la aprobación de la Reso-lución Núm. 64 antes mencionada. Carecían de autoridad para darle eficacia a un convenio que era absolutamente nulo.
Falló asimismo el foro de instancia al dictar una senten-cia el 5 de enero de 2001 que impartió su aprobación a la estipulación que le habían presentado el Municipio y los demandantes en el caso de autos, mediante la cual se pre-tendió darle efectividad al contrato que aquí nos concierne. Le correspondía a ese foro escrutar con mucha cautela los documentos que tuvo ante sí en esa ocasión, para asegu-rarse de que se hubiesen observado aquí rigurosamente los requisitos formales de los contratos municipales, que son de naturaleza constitutiva. Si lo hubiera hecho, hubiese podido comprobar que no existía un contrato municipal vá-lido, por lo que no procedía de modo alguno que le impar-tiese su aprobación a la estipulación referida.(3)
IV
Tanto el foro de instancia como el foro apelativo denega-ron la moción de reconsideración que la nueva administra-ción municipal presentó el 31 de enero de 2001 con respecto a la sentencia por estipulación dictada por el Tribunal de Primera Instancia el 5 de enero de 2001 y que fue notifi-cada el 16 de enero de 2001. Ambos foros resolvieron por igual que no procedía la reconsideración referida porque el *862Municipio no había impugnado judicialmente la antes alu-dida Resolución Núm. 64 dentro del término de 20 días de haberse aprobado, según lo fija el Art. 15.002 de la Ley de Municipios Autónomos, 21 L.P.R.A see. 4702.(4)
El dictamen referido del foro de instancia y del foro ape-lativo es insostenible. Constituye una interpretación erró-nea del Art. 15.002 de la Ley de Municipios Autónomos, supra, a la luz de los hechos del caso de autos. Veamos.
La referida disposición en la que se ampararon los foros a quo para denegar la moción de reconsideración del Mu-nicipio de Isabela en este caso es el inciso (b) del Art. 15.002 de la Ley de Municipios Autónomos, supra, que fa-culta al foro de instancia a entender en acciones judiciales instadas con el fin de “suspender la ejecución” de cualquier ordenanza, resolución o acuerdo de cualquier ente o funcio-nario municipal, que no se ajusten al ordenamiento jurídico. En esencia, y con respecto a lo que aquí nos con-cierne, dicho inciso parte de la premisa de que no son eje-cutables las resoluciones municipales que sean ilícitas, por lo que se autoriza al foro judicial a impedir que se lleve a cabo lo dispuesto en tales resoluciones.(5) Nótese, pues, que *863no se le da poder al foro judicial para revocar o derogar como tal las referidas resoluciones municipales —lo que propiamente le corresponde a las autoridades municipa-les— sino más bien para detener su ejecución, esto es, para parar que se pongan en vigor.
En el caso de autos puede estimarse que la solicitud de la nueva administración municipal en la aludida moción de reconsideración procuraba que se impidiese la ejecución de la Resolución Núm. 64 en cuestión. Dicha moción iba diri-gida concretamente a solicitar del tribunal que dejara sin efecto su sentencia anterior por estar ésta fundada en una estipulación que le daba eficacia a un contrato claramente nulo. Como parte del argumento, el Municipio peticionario adujo que por medio de la Resolución Núm. 64 se había pretendido convalidar el supuesto contrato referido, por lo que podía considerarse que la moción de reconsideración perseguía detener la ejecución de lo dispuesto en la Reso-lución en cuestión.
Lo anterior nos trae a la evaluación del fundamento in-vocado por el foro de instancia y por el foro apelativo para denegar la reconsideración aludida, de que el Municipio procuró detener la ejecución de la Resolución Núm. 64 tardíamente. Según hemos resuelto reiteradamente, el tér-mino de caducidad de 20 días según se dispone en los inci-sos (a) y (b) del Art. 15.002 de la Ley de Municipios Autó-nomos, supra, no comienza a transcurrir hasta que haya ocurrido una adecuada notificación de la acción municipal que se impugna judicialmente. Véase Río Const. Corp. v. Mun. de Caguas, 155 D.P.R. 394 (2001). Precisamente por tratarse de un término muy breve, y de un término de ca-ducidad, el debido proceso de ley requiere que la notifica-ción en cuestión sea real y efectiva. Por ello resolvimos en el caso antes citado que para que transcurriese el término en cuestión no bastaba una notificación verbal, sino *864que se requería una notificación escrita. Por razones simi-lares resolvimos también en Nogama Const. Corp. v. Mun. de Aibonito, 136 D.P.R. 146 (1994), que el término en cues-tión se contaba a partir de la fecha de la notificación final de la decisión adjudicativa municipal y no desde el mo-mento en que la ordenanza que dio base a dicha decisión fue notificada a la parte que la impugnaba. Asimismo, en un caso que volveremos a mencionar más adelante, en que un alcalde impugnó la validez de una ordenanza municipal, determinamos expresamente que el término de cadu-cidad en cuestión no comenzaba a transcurrir a partir de la fecha en que la ordenanza fue aprobada, sino doce días más tarde, cuando dicha ordenanza le fue notificada for-malmente al alcalde. Acevedo v. Asamblea Mun. San Juan, 125 D.P.R. 182 (1990). En dicho caso era evidente que el alcalde conocía la ordenanza desde mucho antes que le fuera notificada formalmente, ya que él la había vetado cuando fue aprobada inicialmente, dos semanas antes de que dicha ordenanza fuese aprobada por segunda vez, con la mayoría necesaria para superar el veto alcaldicio. No obstante, fijamos la fecha en que comenzó a transcurrir el término de 20 días en cuestión a partir de la notificación formal de dicha ordenanza, efectuada mediante un escrito de notificación particular que vino acompañado con una copia de ésta. Resaltamos así la importancia para los fines que aquí nos conciernen de una notificación clara y eficaz de la ordenanza o resolución cuya ejecución se pretende detener. Finalmente, en Corrada v. Asamblea Municipal, 79 D.P.R. 365, 368 (1956), resolvimos que la impugnación judicial de un acuerdo de la Asamblea Municipal de Moro-vis, presentada casi tres meses después de la fecha en que la Asamblea tomó dicho acuerdo, no era tardío porque los afectados por éste no habían sido notificados antes sobre el particular. Expresamente resolvimos que el término de ca-ducidad en cuestión comenzaba a transcurrir a partir “de *865la fecha en que el acuerdo, resolución u orden haya sido notificado a la parte perjudicada”. (Énfasis suplido.)
En resumen, pues, con arreglo a nuestra reiterada norma jurisprudencial, la fecha en que comienza a trans-currir el término de 20 días del Art. 15.002, supra, es aque-lla cuando ha ocurrido la notificación adecuada de la eje-cución del acto legislativo municipal que se quiere detener.
En el caso de autos la ejecución de la Resolución Núm. 64 se procuró por primera y única vez mediante la estipu-lación que las autoridades municipales salientes presenta-ron al foro de instancia. Por ello la ejecución de dicha Re-solución no comenzó hasta que se archivó en autos la sentencia del foro de instancia dándole efectividad a lo dis-puesto en la Resolución en cuestión. Es a partir de ese momento —el 16 de enero de 2001— que comenzó a trans-currir el término de caducidad del Art. 15.002 en el caso de autos. Hasta entonces las nuevas autoridades municipales que presentaron la moción de reconsideración que aquí nos concierne no habían tenido una notificación cabal de la eje-cución de la Resolución Núm. 64. No podían haber procu-rado la suspensión de la ejecución de la Resolución alu-dida, según se provee en el inciso (b) del Art. 15.002, supra, porque no había habido ninguna ejecución que suspender hasta que se archivó en autos la sentencia del foro de instancia. En ese momento comenzó a transcurrir el tér-mino que aquí nos concierne.
Nótese que en cuanto a cuál es el momento efectivo de la notificación, el caso de autos es muy distinto al de Acevedo v. Asamblea Mun. San Juan, supra, mencionado antes. Allí resolvimos que era tardía la acción judicial que el Alcalde de San Juan instó como parte perjudicada el 24 de agosto de 1989, en contra de su propia Asamblea Municipal, para que se declarara nula la ordenanza municipal mediante la cual dicha Asamblea había aprobado finalmente el presu-puesto municipal el 28 de junio de 1989. Determinamos *866entonces que la ordenanza en cuestión le había sido notifi-cada oficialmente al Alcalde el 10 de julio de 1989, por lo que el Alcalde había tenido hasta el 30 de julio para pre-sentar su acción en el Tribunal Superior. Como puede ob-servarse, en dicho caso no existía una situación de una administración entrante que cuestionaba la actuación de una administración saliente, que actuó luego de perder las elecciones. Allí el Alcalde era parte de la misma adminis-tración que la Asamblea Municipal, con la cual venía sos-teniendo una contienda sobre el asunto de la ordenanza. El Alcalde había estado involucrado con dicho asunto desde sus inicios y estaba enterado de la acción de la Asamblea desde que ésta ocurrió. Además, había sido notificado pos-teriormente de manera formal y definitiva de la ordenanza en cuestión, que el Alcalde ya había vetado en una ocasión anterior. Era, pues, una situación claramente distinguible de la del caso de autos, que es sui géneris, en el cual la parte disputante nunca fue notificada formalmente de la resolución en cuestión hasta que se dictó y archivó la sen-tencia del foro de instancia referida antes.
En efecto, el error de los foros a quo al aplicar aquí el término de caducidad referido como lo hicieron, se hace especialmente patente al considerar que su dictamen re-quería una acción prácticamente imposible de realizar de parte de los que solicitaron dicha reconsideración. La Re-solución Núm. 64, que según los foros judiciales a quo de-bió ser impugnada estrictamente dentro de los 20 días de haberse aprobado, fue emitida por la Asamblea Municipal saliente el 19 de diciembre de 2000, y firmada por el Al-calde saliente el 20 de diciembre de 2000. Según dichos foros, el término para impugnarla judicialmente vencía el 9 de enero de 2001. Pero resulta que la nueva administra-ción del municipio, que solicitó la reconsideración en cues-tión, no tomó juramento hasta el 8 de enero de 2001. No podían actuar hasta entonces porque aún no eran partes perjudicadas. Véase Acevedo v. Asamblea Mun. San Juan, *867supra. Más aún, no era posible que en el mismo día en que juraron sus cargos el nuevo Alcalde y la nueva Asamblea Municipal, éstos dejasen a un lado los actos protocolarios de rigor del día, para reunirse en una primera sesión de trabajo, sin agenda o notificación previa, sin los documen-tos pertinentes, sin haberse nombrado los funcionarios eje-cutivos y clericales del Municipio, para discutir una reso-lución de la administración saliente, que hasta entonces no les perjudicaba, que probablemente no era conocida de nin-gún modo por todos los concernidos y cuyo único efecto ha-bía sido provocar una sentencia que todavía no había sido notificada a las nuevas autoridades municipales, para en-tonces contratar una representación legal que a más tar-dar el día siguiente impugnase la Resolución referida. En términos prácticos, no era posible ni concebible realizar to-das estas gestiones por la incipiente administración municipal, antes de que supuestamente expirase el término en cuestión el 9 de enero de 2001. Los foros a quo, al emitir su erróneo dictamen, en efecto requirieron una acción que era sencillamente irrealizable. Si hubiesen tenido en cuenta lo que hemos dispuesto antes en lo referente a que los tribu-nales no deben interpretar las disposiciones de una ley de modo que conduzcan a resultados irrazonables o absurdos —PARDAVCO, Inc. v. Secretario de Hacienda, 104 D.P.R. 65 (1975); Atiles v. Comisión Industrial, 77 D.P.R. 16 (1954)— quizás se hubiesen percatado de que no era real-mente aplicable aquí el término aludido de la forma en que ellos lo dispusieron.
Conforme a todo lo anterior, cuando las nuevas autori-dades municipales presentaron su moción de reconsidera-ción el 31 de enero de 2001 con respecto a la sentencia del foro de instancia archivada en autos el 16 de enero de ese año, no había caducado aún el término de 20 días que dis-pone el Art. 15.002(b), supra, para suspender judicial-mente la ejecución de una ordenanza o resolución municipal. Caducaba el 5 de febrero de ese año. Al resolver *868de este modo, armonizamos el interés público en impartirle certeza y finalidad a las actuaciones del gobierno municipal, Acevedo v. Asamblea Mun. San Juan, supra, pág. 187, con la fundamental exigencia del debido proceso de ley que establece que la parte afectada por la ejecución de una or-denanza o resolución municipal sea debidamente notifi-cada de dicha ejecución. Río Const. Corp. v. Mun. de Caguas, supra; Nogama Const. Corp. v. Mun. de Aibonito, supra; Corrada v. Asamblea Municipal, supra. Nuestro dictamen aquí, además, asegura que ninguna administra-ción municipal saliente habrá de utilizar el período de tiempo que transcurre entre las elecciones del país y la toma de posesión de los nuevos incumbentes para soslayar las normas fundamentales que rigen la contratación municipal y el buen manejo de los fondos públicos.
Por los fundamentos expuestos, pues, resolveríamos que el asunto intermediario de si la Resolución Núm. 64 fue cuestionada a tiempo de ningún modo debió convertirse en el fundamento para que los foros judiciales soslayaran la fundamental obligación judicial de examinar con cautela la cuestión verdaderamente medular de si en el caso de autos existía un contrato municipal válido.

 Para la diferencia entre un término prescriptivo y un término de caducidad, véase Ortiz Rivera v. Sucn. González Martínez, 93 D.P.R. 562 (1966).


 Para una clara exposición de los límites de este Foro con respecto a los mandatos legislativos, véase Clínica Juliá v. Sec. de Hacienda, 76 D.P.R. 509, 520-521 (1954).


 En vista de que resolvemos que el supuesto contrato ante el Municipio de Isabela y los reclamantes era nulo por el fundamento cardinal de que carecía de varios de los requisitos formales constitutivos de los contratos municipales, no es necesario expresamos in extenso sobre los fundamentos relativos a las normas pre-supuestarias que obviamente fueron violadas también, establecidas en los Arts. 8.004 y 8.009 de la Ley de Municipios Autónomos del Estado Libre Asociado de Puerto Rico de 1991 (21 L.P.R.A. secs. 4354 y 4359).


 Dispone, en lo aquí pertinente, que:
“(1) El Tribunal de Primera Instancia de Puerto Rico, entenderá y resolverá, con exclusividad a instancias de la parte perjudicada, sobre los siguientes asuntos:
“(a) Suspender la ejecución de cualquier ordenanza, resolución, acuerdo u orden de la Asamblea, del Alcalde o de cualquier funcionario del municipio que le-sione derechos garantizados por la Constitución del Estado Libre Asociado de Puerto Rico o por las leyes estatales.
“En los casos contemplados bajo los incisos (a) y (b) de esta sección, la acción judicial sólo podría instarse dentro de los veinte (20) días siguientes a la fecha en que el acto legislativo o administrativo se haya realizado o que la ordenanza, resolución, acuerdo u orden se haya promulgado o comunicado a la parte querellante, a menos que se disponga otra cosa por Ley.” (Énfasis suplido.)


 Si bien el verbo “suspender” significa “diferir por algún tiempo una acción u obra”, Diccionario de la Lengua Española, 22da ed., Madrid, Ed. Espasa Calpe, 2001, T. II, pág. 2114, también tiene la acepción de “parar” o “detener”, Á. López García-Molins, Diccionario de sinónimos y antónimos de la lengua española, Valencia, Ed. Alfredo Ortells, 1986, pág. 912, que implica un efecto permanente. Evidentemente es en este último sentido que se usa en el inciso (b) del referido Art. 15.002, porque si *863una resolución municipal viola la Constitución o las leyes del país, no procede que se aplace su ejecución sino más bien que se pare definitivamente.